Title: To Benjamin Franklin from Nathan Rumsey, 10 January 1777
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes Jany. 10th. 1777.
I have this day a letter from Mr. Guerin of Auray in which he requests me to let you know that he had forwarded for your perusal under Cover to the Count de Vergenes the Copy of a letter from the Admiralty officers of Vannes to those of Auray.
There appears to be a jealousy between these officers and Mr. Guerin, from the latter having ventured on such a purchase without their Consent; and they seem to be determined to give as much Trouble as possible.
I doubt not, Sir, you have it in Your power to prevail with the Marine Officer to order those officers of Vannes to give over their researches, and to desist troubling Mr. Guerin, as, if these Matters are carried too far they may injure possibly the Sales of our Prizes hereafter. We have no Arrivall[?] since my last to You, and the Ice in this river drives so much that we cannot dispatch a single Vessel. With the utmost respect I am Honorable Sir your most obidient Humble Servant
Nathan Rumsey
 
Addressed: The Honorable / Doctor Benjamin Franklin / at / Paris.
Notation: N. Rumsey Jan 10. 77
